Citation Nr: 0707201	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post-gastrectomy 
syndrome with gastritis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to March 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The severity of the veteran's post-gastrectomy syndrome with 
gastritis more nearly approximates moderate than severe; 
neither severe hemorrhages nor large ulcerated or eroded 
areas are shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent post-
gastrectomy syndrome with gastritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7307, 7308 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2003, prior to its initial adjudication of the 
claim.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for a duodenal 
ulcer by rating decision of September 1963.  In April 1965, 
he underwent a hemigastrectomy and vagotomy due to the 
severity of the duodenal ulcer disease.  By rating decision 
of June 1965, the service-connected disability was 
reclassified as post-gastrectomy syndrome.  A 40 percent 
rating has been in effect for the disability since November 
1998.  The current claim for an increased rating was received 
in April 2003.  

The veteran was provided a VA examination in May 2003.  He 
complained of bloating, abdominal cramps, diarrhea, but 
denied severe abdominal pain.  The veteran also noted that he 
had increased fatigue and had lost 15 pounds in the past six 
months.  He denied having any other gastrointestinal 
complaints.  The veteran was found to have chronic 
intermittent gastrointestinal discomfort since his 
gastrectomy thirty years prior.  The examiner noted that the 
veteran had recently started on ferrous sulfate and vitamin C 
with a change in his bowel habits.  The examiner concluded 
that there was no evidence that any of the veteran's 
worsening symptoms were related to his gastrectomy and were 
most likely related to his medication.

Also of record are treatment records from several of the 
veteran's private physicians.  These records indicate that he 
was diagnosed with iron deficiency anemia, which was 
attributed by two of his doctors to his gastrectomy, and 
gastritis.  In addition, in May 2003, he complained of 
nausea, vomiting, and diarrhea.  In October 2003 the veteran 
underwent an upper intestinal endoscopy with a stomach 
biopsy.  The biopsy showed chronic gastritis with focal mild 
activity and focal intestinal metaplasia and reparative 
changes.  

In July 2004 the veteran was afforded another VA examination.  
The diagnosis was gastric ulcer status post partial 
gastrectomy with iron deficiency anemia and B-12 deficiency 
along with weight loss and fatigue.  The examiner noted that 
the veteran had a well-established gastric ulcer with 
gastrectomy.  There was no clinical evidence that the 
veteran's previous partial gastrectomy contributed to his 
current weight loss and despite previous iron deficiency with 
iron infusions last summer and B-12 injections, his 
hemoglobin remained at 13.7 with a hematocritic of 42.0.  The 
examiner concluded that the veteran's condition in and of 
itself should not prevent him from being able to work or 
perform normal daily activities.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Diagnostic Code 7308 provides a 60 percent evaluation for 
post-gastrectomy syndrome which is severe and associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  When moderate with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation is appropriate.  38 C.F.R. 
§ 7308 (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The record reflects that the veteran has been found to have 
anemia due to the service-connected disability.  In addition, 
the May 2003 examiner stated that the veteran's weight loss 
and worsening symptoms were due to medication, which the 
record reflects was prescribed because of the anemia.  The 
Board also notes, however, that there is no evidence that the 
veteran's gastrectomy syndrome is manifested by sweating, 
circulatory disturbance after meals, hypoglycemic symptoms, 
or malnutrition.  In addition, the evidence does not show 
that the disability is productive of impairment of health.  
Moreover, the July 2004 examiner stated that the veteran's 
condition in and of itself should not prevent him from being 
able to work or perform normal daily activities.  Therefore, 
in the Board's opinion, the evidence establishes that the 
veteran's post-gastrectomy syndrome with gastritis more 
nearly approximates the moderate level of disability 
contemplated by the assigned rating than the severe level of 
disability required for a higher rating. 

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that neither severe hemorrhages 
nor large ulcerated or eroded areas are shown by the evidence 
so a higher rating would not be warranted under Diagnostic 
Code 7307, which provides the criteria for evaluating 
gastritis.  The Board has also considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)
	


ORDER

Entitlement to an increased rating for post-gastrectomy 
syndrome with gastritis is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


